Citation Nr: 1046808	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a right 
hand injury.  

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a right foot 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and 
from December 1979 to December 1983.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The case was previously before the Board in April 2009 
and was remanded for additional development.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009, and before a 
Decision Review Officer in May 2008.  Transcripts of these 
hearings are associated with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran is seeking service connection for residuals of a right 
hand injury, for a bilateral foot disability, and for headaches, 
all of which he contends arise from an automobile accident he 
suffered in service in June 1979.  

The claims folder contains no records of any injuries the Veteran 
sustained in this accident, nor are there any service treatment 
records from his first period of active duty.  The case was 
previously remanded, in part, so that any such records could be 
located.  The record reflects that the RO attempted to obtain the 
service treatment records, which are unavailable; however, no 
additional effort was made to locate records from the hospital at 
Bitburg Air Base, where the Veteran reports he was treated after 
the accident.  Generally, where relevant records are in the 
possession of a Federal department or agency, VA's duty to assist 
the Veteran requires that it make as many requests as are 
necessary to obtain those records.  VA will end its efforts only 
if it concludes that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159 (2010).  In the present 
case, the examiner's findings indicate that she accepted the 
Veteran's account of the accident and the resulting injuries.  
Since the Veteran's contentions in this regard are not disputed, 
it is not necessary to continue to search for the hospital 
records at this time.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his claimed disabilities in July 
2010.  The examiner reviewed the record and conducted a thorough 
examination of the claimed disabilities.  She concluded that the 
disabilities are not related to service, noting that "there were 
no service records for review ... regarding an injury" and that 
"the discharge exam was normal for feet, hand, and head 
conditions."  She stated that "the likely etiology of the 
claimed headaches are [sic] undetermined," while the right hand 
pain is likely related to cervical radiculopathy and foot pain is 
most likely due to hallux valgus deformity, degenerative changes, 
and Achilles calcaneal spurs.  The only rationale provided for 
these conclusions is "c-file review." 

The opinion provided is inadequate in that it does not include a 
sufficient rationale for the stated conclusions.  A medical 
opinion is adequate when it is based upon consideration of the 
veteran's prior medical history and examination and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical 
opinion that contains only data and conclusions is accorded no 
weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In 
this case, the examiner did not specify her reasons for 
concluding that the Veteran's claimed disabilities are not 
related to service.  She did not identify how she determined that 
the Veteran's right hand pain is due to cervical radiculopathy or 
that his foot pain is due to hallux valgus deformity and 
degenerative changes.  Further, she did not explain why such 
etiology is not related to the in-service injury the Veteran 
reports.  

The examiner appears throughout the examination to accept the 
Veteran's account of the auto accident and his consequent 
injuries, yet she notes finally that there are no service records 
documenting the claimed injuries.  Lay evidence cannot be 
rejected or deemed nonprobative simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The Veteran is 
competent to describe the symptoms he has experienced that are 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  His description of the accident and his 
injuries has been consistent throughout the adjudication of the 
claims.  Moreover, there is administrative evidence in the claims 
file establishing that he was involved in an automobile accident 
in June 1979.  Thus, the absence of contemporaneous medical 
records cannot be the sole basis for the examiner's opinion that 
the claimed disabilities are not related to service.   

In addition, the examiner did not offer any rationale for her 
conclusion that the etiology of the Veteran's headache disability 
cannot be determined.  A medical opinion is not inadequate merely 
because it is inconclusive.  Roberts v. West, 13 Vet. App. 185, 
189 (1999).  However, to be adequate for adjudication purposes, a 
medical opinion must do more than state a conclusion that the 
etiology of a medical condition is unknown or unknowable.  That 
conclusion must be supported with sufficient rationale and 
explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
For these reasons, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.	If possible, return the claims file to the 
VA examiner who examined the Veteran in 
July 2010, with instructions to explain 
her conclusions that the Veteran's claimed 
headache, right hand, and bilateral foot 
disabilities are not related to any 
incident of service, to include the 
automobile accident he describes.  A 
complete rationale is requested for 
any opinion expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion would be 
speculative.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



